Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/15/2021 has been entered.
 
Allowable Subject Matter
Claims 7, 8 and 10 are allowed. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1, 2, 4, 6, 11-14 and 31-33 are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka et al. (2007/0004303) as evidenced by Shteiyer (PG Pub. 2010/0075557).
Regarding claim 1, Tanaka et al. teach a woven double face fabric having warp yarns and weft yarns providing a pattern whereby a warp yarn floats over one or more weft yarns to provide a corresponding over portion and floats under one or more weft yarns to provide under portions wherein all of the weft yarns are elastic yarns having an elastomeric core and a fiber sheath. The woven double face fabric is formed by a repeat unit and in the repeat unit a repeat unit of the first warp yarn floats over at least three weft yarns on said first side of the fabric to provide a corresponding warp over portion, the first warp yarn successively floats under a single weft yarn to provide an under portion whereby in the first warp yarn, the total length of over portions is greater than the length of the under portions. Each of two adjacent warp yarns arranged adjacent the first warp yarn floats under at least three weft yarns to provide a corresponding warp under portion on the second side of the fabric with each of the adjacent warp yarns successively floating over one single weft yarn to provide an over portion on the first side of the fabric. The weaving pattern of the warp yarns is different than the weaving pattern of the weft yarns as shown in Figure 11. Each over portion of the first warp yarn passes three weft yarns and is followed by an under portion passing one weft yarn in a N/1/N scheme with N being 3 [Figure 11]. Tanaka et al. are silent regarding the claimed over portions of the first warp yarn passing over more than three weft yarns and is followed by an under portion passing one weft 
Regarding claim 2, the maximum length of each over portion or each under portion is within the claimed range. 
Regarding claim 4, each under portion of the adjacent warp yarns passes at least three weft yarns and is followed by an over portion passing one weft yarn in a 1/M/1 scheme where M is 3 [Figure 11]. 
Regarding claim 6, the over and under portions are arranged in a diagonal pattern which is considered to be a denim effect [Figure 11]. 
Regarding claims 11, Tanaka et al. are relied upon as set forth above in the rejection of claim 1 and incorporated herein by reference. Tanaka et al. teach carrying the weave pattern as shown in Figures 10 and 11. Each over portion of the first warp yarn passes three weft yarns and is followed by an under portion passing one weft yarn. It is noted that changing the repeat pattern to float over 4 or under 4 weft yams would have been obvious to one of ordinary skill in the art in order to tailor fabric properties and design and is not inventive. In the first warp yarn, the total length of over portions is greater than the length of the under portions [Figures 1 and 2]. The fabric also possesses two additional warp yarns arranged adjacent to the first warp yams to provide corresponding warp over portions on the second side of the fabric with the additional warp yarns successively floating over a single weft yarn to provide over portion on the first side of the fabric [Figure 1 and 2].
Tanaka et al. teaches the scope of his invention is not intended to be limited by the description and that various changes may be made. It would have been obvious to one of ordinary skill in the art at the time of the invention to vary the adjacent under portion length compared to the length of the over portion of a warp that lies between the adjacent warp yam in order to create varied weave patterns for designs and also in order to increase the weave strength and stability. Therefore, the claimed difference in the length of the warp over portion length compared to adjacent warp yarn under portion length would have been obvious to one of ordinary skill in the art and is not patentable. It would have also been obvious to one of ordinary skill in the art at the time of the invention to vary the weaving pattern of the warp yam from the weaving pattern of the weft yarns as is well known in the art to tailor fabric properties including strength, aesthetics and other properties.
Given Tanaka et al. teach modifying the weave pattern and teach a weave pattern wherein the only difference is the addition of passing the warp over one additional weft yarn and teaches the purpose is to create a rugged pattern and affect fabric properties in the warp and weft direction, it would have been more than obvious for one of ordinary skill in the art to modify the weave pattern as taught by Tanaka et al. to arrive at the claimed pattern in order to affect the pattern, hand, properties and performance of the fabric and arrive at the claimed invention. The claimed repeating unit could have been easily obtained by one of ordinary skill in the art through an ordinary change of the warp and weft interweaving and they do not bring an unexpected technical effect. Therefore, the claimed repeats are not inventive and therefore not patentable. 
Regarding claim 12, the warp yarns are within the claimed range as the individual fiber size is less than 1.5 dtex and the number of filaments is 50-300 which reads on the claimed range [0071].	Tanaka et al. teach throughout the specification that the yarns are 30-300 for the weft and teach similar denier per filament for the warp and weft and therefore it would be obvious to one of ordinary skill in the art that the warp encompassed similar size and therefore reads on the claimed cotton count.  
Regarding claim 13, Tanaka et al. are silent regarding the claimed indigo dyed yarns. However, it would have been obvious to one of ordinary skill in the art to have indigo dyed the yarns given Tanaka et al. teach dyeing the yarn and indigo dyeing is well known in the art with the rationale of achieving a denim look. Although Tanaka et al. does not disclose the claimed indigo dyeing process, it is noted that “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process”, In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) . Further, “although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir.1983).	See MPEP 2113. Therefore, absent evidence of criticality regarding the presently claimed indigo dyeing process and given that Tanaka et al. meets the requirements of the claimed composition, Tanaka et al. clearly meet the requirements of present claims fabric.
Regarding claim 14, Tanaka et al. teach the yarns are coated with Asahiguard (or polymer) being coupled to the fabric as a layer. 
Regarding claim 31,
Regarding claims 32-33, Tanaka et al. teach a woven double face fabric having warp yarns and weft yarns providing a pattern whereby a warp yarn floats over one or more weft yarns to provide a corresponding over portion and floats under one or more weft yarns to provide under portions wherein all of the weft yarns are elastic yarns having an elastomeric core and a fiber sheath. A repeat unit of the first warp yarn floats over at least three weft yarns on said first side of the fabric to provide a corresponding warp over portion, the first warp yarn successively floats under a single weft yarn to provide an under portion whereby in the first warp yarn, the total length of over portions is greater than the length of the under portions. Each of two adjacent warp yarns arranged adjacent the first warp yarn floats under at least three weft yarns to provide a corresponding warp under portion on the second side of the fabric with each of the adjacent warp yarns successively floating over one single weft yarn to provide an over portion on the first side of the fabric. The weaving pattern of the warp yarns is different than the weaving pattern of the weft yarns as shown in Figure 11. Each over portion of the first warp yarn passes three weft yarns and is followed by an under portion passing one weft yarn in a N/1/N scheme with N being 3 [Figure 11]. Tanaka et al. teach the warp may be comprised of yarn A or B or another yarn. Tanaka et al. teach yarn A can comprise yarn 1 and yarn 1. Yarn 1 is taught as cotton with 30-300 dtex (or 19-196 Ne) [0070-0071]. Tanaka et al. teach throughout the specification that the yarns are 30-300 for the weft and teach similar denier per filament for the warp and weft and therefore it would be obvious to one of ordinary skill in the art that the warp encompassed similar size and therefore reads on the claimed cotton count.  Further, Tanaka et al. teach the other yarn can also be cotton. The warp yarns consist of cotton. As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Claims 14 and 24-30 are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka et al. (2007/0004303) in view of Xiao et al. (US Patent 5,747,392).
Regarding claims 14 and 24-30, Tanaka et al. are relied upon as set forth above in the rejection of claim 1 and incorporated herein by reference. Tanaka et al. are silent regarding the claimed specific polymer. However, Xiao et al. teach coating fabric with an acrylate dispersion/acrylic polymer in order to give the fabric the ability to transmit water vapor while being virtually totally water repellant. It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the polymer of Xiao et al. in Tanaka et al. in order to give the fabric the ability to transmit water vapor while being virtually totally water repellant and arrive at the claimed invention. 

Response to Arguments
Applicant’s arguments, see Remarks, filed 11/15/2021 are not found to be persuasive.
Applicant argues a repeat unit is a pattern that is repeated the entirety of the fabric. The Office disagrees.  As evidenced by Handbook of Sustainable Textile Production, “Generally the selvage is formed with specific warp yarns, mainly of different fineness and a different weave type” and as shown in the Figure reproduced from Handbook of Sustainable Textile Production below. Therefore, it is abundantly clear that a repeat unit is not as Applicant has tried to limit a weave repeat and it is known in the art to have a different weave repeat at the selvage than in the main body of the fabric as evidenced by Handbook of Sustainable Textile Production. Tanaka discloses the repeat unit as claimed and teaches a different weave pattern at the selvage and therefore reads on the present claims. 

    PNG
    media_image1.png
    649
    781
    media_image1.png
    Greyscale

Applicant argues Shteiyer cannot be combined with Tanaka. It is noted that Shteiyer was not used in an obvious rejection with Tanaka, but merely as an evidentiary reference. 
Applicant argues Tanaka does not teach the warps consist of cotton. Tanaka teaches cotton is used for the other yarn in the other direction that do not contain yarns 1 and 2, A and B. As Applicant has argued given the specification teaches cotton, it would have been obvious to one of ordinary skill in the art at the time of the invention that such a teaching of cotton is cotton alone and given that Tanaka does not teach such yarns are composite in paragraph 0092 then it is clear to one of ordinary skill in the art that such a teachings is consisting of cotton. 
Applicant argues Tanaka does not teach the claimed weave pattern in claim 11. As set forth above, given Tanaka et al. teach modifying the weave pattern and teach a weave pattern wherein the only difference is the addition of passing the warp over one additional weft yarn and teaches the purpose is to create a rugged pattern and affect fabric properties in the warp and weft direction, it would have been more than obvious for one of ordinary skill in the art to modify the weave pattern as taught by Tanaka et al. to arrive at the claimed pattern in order to affect the pattern, hand, properties and performance of the fabric and arrive at the claimed invention. The claimed repeating unit could have been easily obtained by one of ordinary skill in the art through an ordinary change of the warp and weft interweaving and they do not bring an unexpected technical effect. Therefore, the claimed repeats are not inventive and therefore not patentable. 



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAWN MCKINNON whose telephone number is (571)272-6116.  The examiner can normally be reached on Monday thru Friday generally 8:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to call Examiner at 571-272-6116.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Shawn Mckinnon/Examiner, Art Unit 1789